DETAILED ACTION
Receipt of Arguments/Remarks filed on January 22 2021 is acknowledged. Claims 12-15 were/stand cancelled. Claim 1 was amended. Claims 1-11 and 16-20 are pending. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 31 2019. Claims 1-4, 6-11 and 16-20 are directed to the elected invention.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al. (USPGPUB No. 20050038498, cited in the Office action mailed on 12/2/2019) in view of Duch et al. (USPGPUB No. 20110160869, cited in the Office action mailed on 12/2/2019).
Applicant Claims
	The instant application claims a system for preventing bacterial infection associated with medical implant procedures, comprising: a silicon film comprising a plurality of nanopillars that have been etched into a silicon base, the plurality of 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dubrow et al. is directed to medical device applications of nanostructured surfaces.  Taught is a medical device comprising a body structure having one or more surfaces having a plurality of nanostructured components associated therewith.  The nanostructured components include a plurality of nanofibers or nanowires (paragraph 0007).  The nanofibers or nanowires comprise a length from 1 micron to at least about 400 microns.  Diameters from about 5 nm to at least about 1 micron.  The density is from about 0.11 nanofibers per square micron to at least 1000 nanofibers per square micron.  The plurality of nanofibers or nanowires comprise material such as silicon (paragraph 0008).  The medical device may further comprise one or more biologically compatible or bioactive coatings applied to the nanostructure surface (paragraph 0009).  The nanofibers or nanowires may be attached to the surfaces by growing them directly on the surface or by separately covalently attaching the nanofibers or nanowires to the one or more surfaces such as silane groups (paragraph 0010).  As seen in Figure 1, the nanofibers optionally form a complex three-dimensional structure on the medical device.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Dubrow et al. teaches medical devices with nanowires made from silicon and teaches density of nanofibers, Dubrow et al. does not expressly teach the pitch.  However, this deficiency is cured by Duch et al.
tantalum, titanium, platinum or an oxide thereof (paragraph 0106 and claim 9).  Pitch dimension is less than 8 microns, more preferably between 0.5 microns (500 nm) to 6 microns (paragraph 0114).  Processes of making include lithography, chemical etching, etc. (paragraph 0093).  In some embodiments, the features in each row have the same pitch distance, while in other embodiments, the pitch distance may vary.  Similarly, the row-to-row distance may be the same for all rows or vary (paragraph 0123).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dubrow et al. and Duch et al. and form a medical device with nanowires (i.e. nanopillars) on the surface.  One skilled in the art would have been motivated to form this structure as that is what is taught by Dubrow et al.  One skilled in the art would have been motivated to form the nanopillars from silicon as that is a specific material contemplated by Dubrow et al. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dubrow et al. and Duch et al. and utilize a biocompatible film coating from titanium dioxide.  One skilled in the art would have been motivated to utilize this type of coating in order to confers self-sterilizing or oxidative properties to the nanofibers as taught by Dubrow et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dubrow et al. and Duch et al. and utilize a titanium nitride.  One skilled in the art would have been motivated to utilize titanium nitride as nitrides are taught as providing strength by Dubrow et al. 
Regarding the claimed etching and process steps, this limitation is directed to how the nanopillars are made.  However, the instant claims are directed to the product.  Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences’ distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012).  Dubrow et al. suggests etching.  Dubrow et al. also recognizes that nanofibers can be grown on the surface.  Duch et al. specifically teaches etching for product nanofibers grown on a surface. Therefore, one skilled in the art would have been motivated to utilize known methods to form nanopillars on a surface.
Regarding the claimed pillar diameter and height, Dubrow et al. teaches an overlapping range. Dubrow et al. also teaches nanopillars with a uniform height. Regarding the claimed pitch, Dubrow et al. suggest suitable density for the nanopillars.  Clearly, the higher density would correspond to a smaller pitch as more nanopillars are taking up the same space and would be close to one another.  Dutch et al. teaches a pitch which is close to the instantly claimed range.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of See MPEP 2144.05.  Absent a demonstration of the criticality of the pitch, the overlapping range taught in the prior art is prima facie case of obviousness.  
Regarding the claimed controlled pattern, patterns are taught in Dubrow et al.  Dutch et al. teaches that the same pitch distance between rows.  Therefore, depending on the pattern desired, one skilled in the art would recognize that a controlled pattern of evenly spaced nanowires can be formed.  
	Regarding claim 18, Dubrow et al. contemplates utilizing silicon bonds as ways to covalently attach the nanowires to the surface of the medical device.  
	Regarding claims 17 and 19, the same silicon film is contemplated.  Dubrow et al. teaches flexible substrates with the nanopillars as well as cell growth.

Claims 1-4, 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow et al. in view of Dutch et al. as applied to claims 1-4, 6-10 and 17-19 and in further view of Mikhael et al. (ACS Appl. Mater Interfaces, 2011, cited in the Office action mailed on 12/2/2019).
Applicant Claims
	The instant application claims the silicon base has a thickness of less than or equal to 100 micrometers.  The instant claim application the silicon film has a thickness of about 1 micron to about 100 microns or less than 50 micrometers.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Dubrow et al. and Dutch et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	Mikael et al. is directed to new silicon architectures by gold-assisted chemical etching.  The silicon nanowires were produced by nanosphere lithography and metal assisted chemical etching (abstract).  The si porous layer with different thickness is reported (pages 3866-3867, bridging paragraph).  The nanowires  have a diameter of 400 nm and a length of about 1 micron (page 3867, last paragraph).  Figures 5-6 show different thickness of the substrate falling within the scope claimed (i.e. 1-3 microns).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dubrow et al., Duch et al. and Mikael et al. and manipulate the thickness of the silicon film depending on the length of the nanopillars and the substrate base.  Mikael et al. teaches substrate bases with thickness reading on the claims.  Since the silicon film thickness is based on the length of the nanopillars and the silicon base, the combined prior art would also suggest an overlapping silicon film thickness.  

Response to Arguments
Applicants’ arguments filed January 22 2021 have been fully considered but they are not persuasive. 
Applicants argue that the prior cited art fails to teach or fairly suggest the claimed invention.  Dubrow teaches that the nanowire surfaces are discontinuous and spike and 
Regarding applicants’ arguments, while a prior art may teach or suggest embodiments which do not teach or suggest the claimed invention, even preferred embodiments.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  Dubrow states that as seen in Figure 1, the nanofibers optionally form a complex three-dimensional structure on the medical device.  It will be appreciated that in other embodiments of the invention, the nanofibers are more uniform in height, conformation, etc. (paragraph 0037).    Nanofibers need not be complex.  In one embodiment the nanofibers are straight (paragraph 0211).  Therefore, while Dubrow teaches embodiments in which the nanofibers are complex, Dubrow also suggests nanofibers which are not complex, straight and uniform in height.  While Applicants contend that the instantly claimed product by process claim limitations result in a different structure the examiner cannot agree.  The instant application is a DIV of US Patent No. 10610621.  Claim 1 of that patent states:  a method of fabricating an antibacterial surface for a medical implant plurality of tapered nanopillars, the plurality of nanopillars having an average height within a range from about 100 nanometers to about 10 micrometers, a topmost surface diameter of about 50 nm to about 80 nm, a bottommost surface diameter of about 100 nm to 150 nm, and wherein the plurality of nanopillars are spaced on a surface of the semiconductor substrate with an average pitch within a range from about 400 nanometers to about 450 nanometers; removing the photoresist layer from the substrate; coating the plurality of nanopillars with a biocompatible film, such that the coating is arranged directly on the semiconductor substrate, the biocompatible film selected from the group consisting of titanium and titanium nitride; forming a tensile layer directly on the coated nanopillars, the tensile layer comprising a metal under tensile strain that fractures the semiconductor substrate; lifting the tensile layer from a fracture on the semiconductor substrate to create a thin silicon ribbon comprising the nanopillars and a lifted portion of the semiconductor substrate; and transferring the thin silicon ribbon to a surface of the medical implant device.  This patent thus claims a method similar to the process limitations in the product by process of instant claim 1 and states that “tapered nanopillars” are formed.  Thus Applicants have not established on this record that the product by process limitations instantly claimed would result in a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616